Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23, 26 are pending and examined on the merits.


Specification
	The disclosure is objected to because the SEQ ID NOs comprising amino acid sequences disclosed by the instant specification on Paragraphs [0037]-[0042] do not match the recited amino acid sequences and the sequences that are submitted in the “Sequences Listing” submitted on 13 March 2019 as required by 37 C.F.R. 1.821(c) and the computer readable form under 37 C.F.R. 1.821(e).  
Paragraphs [0037]-[0042] indicate that the recited sequences match the sequences in SEQ ID NO: 1-6, however those sequences are not the same.
Claim Objections
	Claims 4-11 recited sequences that do not match the sequences submitted in the “Sequences Listing” submitted on 13 March 2019 as required by 37 C.F.R. 1.821(c) and the computer readable form under 37 C.F.R. 1.821(e).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 4-9 recite SEQ ID NOs that comprise amino acid sequences that are next to the sequence identifiers, and that match the amino acid sequences that are disclosed by the instant specification on paragraphs [0037]-[0042].  However, according to the sequence listing, the sequence identifiers corresponds to different sequences that do not match the amino acid sequences that are recited by the claims or specification.  Thus, the “Sequences Listing” submitted on 13 March 2019 as required by 37 C.F.R. 1.821(c) and the computer readable form under 37 C.F.R. 1.821(e), do not match the sequences that are listed in the instant specification and claims.  Therefore, it is not clear which sequences are required by the instant claims 4-9.
Claims 10 and 11 recite the limitation of an antibody VH or VL domain corresponding to SEQ ID NO: 7, 8 or 9, 10; respectively. However, those sequences are inconsistent with antibody VH or VL domains as known in the art.
Below are the top five most similar matches to SEQ ID NO: 7 in the PIR and UniProt databases:

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     113    5.7    710  2  AG2285                    hypothetical prote
     2     112    5.6   1558  2  T29253                    hypothetical prote
     3   109.5    5.5    924  2  AD2154                    hypothetical prote
     4     107    5.4    464  2  D72653                    hypothetical prote
     5     107    5.4   1495  2  S60255                    transcription co-r

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     232   11.7    237  310  A0A4Z2FX56_9TELE          SubName: Full=Unch
     2   188.5    9.5    486  314  A0A1S3Q2L0_SALSA          SubName: Full=unch
     3     177    8.9    441  201  A0A239BGF6_9ACTN          SubName: Full=Unch
     4     175    8.8    529  66  A0A0B2SP84_GLYSO          SubName: Full=Dyne
     5     174    8.7    985  219  A0A1H8D7D7_STIAU          SubName: Full=Tetr

Below are the top five most similar matches to SEQ ID NO: 8 in the PIR and UniProt databases:
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     113    5.7    710  2  AG2285                    hypothetical prote
     2     112    5.6   1558  2  T29253                    hypothetical prote
     3   109.5    5.5    924  2  AD2154                    hypothetical prote
     4     107    5.4    464  2  D72653                    hypothetical prote
     5     107    5.4   1495  2  S60255                    transcription co-r

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     232   11.7    237  310  A0A4Z2FX56_9TELE          SubName: Full=Unch
     2   188.5    9.5    486  314  A0A1S3Q2L0_SALSA          SubName: Full=unch
     3     177    8.9    441  201  A0A239BGF6_9ACTN          SubName: Full=Unch
     4     175    8.8    529  66  A0A0B2SP84_GLYSO          SubName: Full=Dyne
     5     174    8.7    985  219  A0A1H8D7D7_STIAU          SubName: Full=Tetr

Below are the top five most similar matches to SEQ ID NO: 9 in the PIR and UniProt databases:
                %
Result          Query
   No.   Score  Match Length DB  ID                        Description

     1   118.5    6.3    232  2  T31524                    hypothetical prote
     2   106.5    5.7   7463  2  T36248                    CDA peptide synthe
     3     106    5.7    785  2  S22367                    phenylalanine-tRNA
     4   105.5    5.6    187  2  T31576                    hypothetical prote
     5   105.5    5.6    928  1  VGBEBG                    glycoprotein gI pr

               %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     207   11.1    237  310  A0A4Z2FX56_9TELE          SubName: Full=Unch
     2   188.5   10.1    561  42  A0A2T7NBW1_POMCA          SubName: Full=Unch
     3   186.5   10.0   1652  313  A0A668V530_OREAU          SubName: Full=Unch
     4     185    9.9   1485  313  A0A668V548_OREAU          SubName: Full=Unch
     5   171.5    9.2   1145  47  A0A5B7E590_PORTR          SubName: Full=Puta

	Below are the top five most similar matches to SEQ ID NO: 10 in the PIR and UniProt databases:
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   118.5    6.3    232  2  T31524                    hypothetical prote
     2   106.5    5.7   7463  2  T36248                    CDA peptide synthe
     3     106    5.7    785  2  S22367                    phenylalanine-tRNA
     4   105.5    5.6    187  2  T31576                    hypothetical prote
     5   105.5    5.6    928  1  VGBEBG                    glycoprotein gI pr

                %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     207   11.1    237  310  A0A4Z2FX56_9TELE          SubName: Full=Unch
     2   188.5   10.1    561  42  A0A2T7NBW1_POMCA          SubName: Full=Unch
     3   186.5   10.0   1652  313  A0A668V530_OREAU          SubName: Full=Unch
     4     185    9.9   1485  313  A0A668V548_OREAU          SubName: Full=Unch
     5   171.5    9.2   1145  47  A0A5B7E590_PORTR          SubName: Full=Puta

Had these sequences been consistent with that of antibody variable domains, one skilled in the art would expect the most similar sequences to be those of other antibodies.

For the purpose of compact prosecution, the claims interpreted to be directed to the recited sequences.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a “representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-198; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi & Deane, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi & Deane, page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi & Deane, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFvs are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
8 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108 κ light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one 
Claim Analysis
The instant claims are directed to a genus of antibodies defined by partial structures (a single CDR), and a function (binding to a cancer stem cell via LGR5 or another antigen, to induce a therapeutic effect). Claim 4 recites a HCDR1 sequence and conservative variations thereof; and binding to LGR5 to have a therapeutic effect. Claims 5-9 recite antibodies defined 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences. As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only one CDR sequence, or one of an undefined number of conservative variations thereof, without defining specific sequences for all six CDRs).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Absent some indication of what structures might fall within the claims, the claims are so very broad. Claim 4 would encompass any antibody comprising an H-CDR1 sequence corresponding to the recited sequence which would have the ability to bind to LGR5 and have a therapeutic effect.  Claims 5-9 would encompass any antibody comprising a single H- or L-CDR corresponding to the recited sequences which would have the ability to bind to any cancer stem cell antigen and have a therapeutic effect.
 It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to LGR5 or a cancer stem cell antigen by the disclosure of one CDR sequence or one variable domain sequence) as the instant claim broadly claimed. Nor a skilled artisan visualize which conservative substitutions of a single CDR would be consistent with binding LGR5 or a cancer stem cell antigen.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-18, 20, 23, 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (US20150166661A1), as evidenced by Guo et al. (Nature, 2008, 453(7194):529-533), Tozer et al. (Nature Reviews Cancer 2005, 5:423–435), and the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=21.03e)
Chen et al. teach a method of treating a cell proliferative disorder (comprising a tumor, see page 26, [360], lines 1-5) comprising administration of an anti-CD3 antibody (page 13, [0091], lines 1-6).  The method of Chen et al. comprises administration of PD-1 axis binding antagonists (checkpoint inhibitors; page 13, [0092], lines 1-3). The checkpoint inhibitors taught by Chen et al. comprise nivolumab and lambrolizumab (also called pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 11-15). As evidenced by Guo et al., CD3 is a cancer stem cell antigen (page 529, Abstract, lines 9-11). This meets the limitations of claims 1, 12-15. The method of Chen et al. also comprises a composition comprising the anti-CD3 antibodies and PD-1 binding antagonists (page 12, [0087], lines 8-10)
Regarding claim 2, the anti-CD3 antibodies and methods of administration of Chen et al. also comprise a bispecific anti-CD3 and anti-LGR5 antibody (page 43, [0493] lines 1-3; Table 1, 2nd line from bottom; page 9, [0065], 1st column, line 35).
Regarding claim 3, the method of Chen et al. comprises human and humanized anti-CD3 antibodies (page 9, [0069], lines 1-3).
Regarding claims 16-18, the method of Chen et al. further comprises the administration of chemotherapeutic drugs with the antibody (page 168, [1312], lines 1-8). The chemotherapeutic drugs taught by Chen et al. comprise (among others) irinotecan (page 25, [0352], line 4 from bottom of column 1), 5-fluorouracil (page 26, 2nd column, lines 33), nd column, line 2 from bottom), vinblastine, vincristine, and leucovorin (page 26, 1st column, lines 1, 2, and 4). Chen et al. also teach the co-administration of combinations of chemotherapeutic drugs [1341], such as FOLFOX (leucovorin, 5-fluorouracil, and oxaliplatin; page 26, 1st column, lines 5-3 from bottom of [0352]). All of these drugs and combinations are currently used to treat cancer outside of clinical trials, and thus constitute standard of care (see NCI Thesaurus, pages 1, 4, 5, 6, 9, 11, “Definition”).
Regarding claim 20, as evidenced by Tozer et al., vincristine and vinblastine are vascular disrupting agents (page 423, 2nd column, last 4 lines).
Regarding claim 23, Chen et al. teach the treatment of breast cancer, colorectal cancer, non-small cell lung cancer, ovarian cancer, prostate cancer, and melanoma ([100]).
Regarding claim 26, Chen et al. teach a composition of anti-CD3 antibodies and anti-PD-1 antibodies (page 12, [0087], lines 3-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Guo et al., Tozer, et al., and the NCI Thesaurus, as applied to claims 1, 3 above, and further in view of Reyes et al. (WO2015153916A1, reference of the IDS).
As described above, Chen et al. teach a method of treating a tumor comprising an antibody directed to cancer stem cells, including those expressing CD3 and LGR5; and an anti-PD-1 antibody. Chen et al. also teach the combination of their antibody with chemotherapy (page 172, [1341]; chemotherapy is further defined on page 25, [0352]).
Chen et al. do not teach the use of an antibody having an amino acid sequence corresponding to any of SEQ ID NO: 1-6.
Reyes et al. teach the isolation of antibodies which bind to LGR5 and their use in treating cancer.
Below is an alignment of the heavy chain CDRs (SEQ ID NO: 1-3) of claims 3-6 aligned with SEQ ID NO: 19 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Reyes et al. comprises a heavy chain CDR1, CDR2, and CDR3 corresponding to the sequences of claims 7, 8, and 9, respectively. 
Qy          1 GYSFTAYW-----------------ILPGSDST--------------------------- 16
              ||||||||                 ||||||||                           
Db         45 GYSFTAYWIEWVRQAPGKGLEWIGEILPGSDSTNYNEKFKGHVTISADKSISTAYLQWSS 104

Qy         17 -----------ARSGYYGSSQY 27
                         |||||||||||
Db        105 LKASDTAVYYCARSGYYGSSQY 126

Below is an alignment of the light chain CDRs (SEQ ID NO: 4-6) of claims 7-9 aligned with SEQ ID NO: 21 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Reyes et al. comprises a light chain CDR1, CDR2, and CDR3 corresponding to the sequences of claims 7, 8, and 9, respectively. 
Qy          1 ESVDSYGNSF-----------------LTS------------------------------ 13

Db         47 ESVDSYGNSFMHWYQQKPGQPPKLLIYLTSNLESGVPDRFSGSGSGTDFTLTINPVEAND 106

Qy         14 ------QQNAEDPRT 22
                    |||||||||
Db        107 AATYYCQQNAEDPRT 121

Regarding claims 16, 17, 18, and 19, Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”).  In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Examples 41 and 42, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, chemotherapy increases survival for breast cancer patients more than chemotherapy alone (page 47, [0182]-[0183]; page 48, [0185]-[0186]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. with the use of the anti-LGR5 antibodies of Reyes et al. It would have been obvious because Reyes et al. teach that two anti-LGR5 antibodies with the same CDRs as those recited in claims 4-9 (18G7H6A1 and 18G7H6A3, see SEQ ID NO: 35, 37, and 39, and 23, 25, and 27, respectively, of Reyes et al.) are safe and 
One of ordinary skill in the art would have been motivated modify the method of Chen et al. to use the antibodies of Reyes et al. in order to provide a more effective and less toxic cancer therapy. One of skill in the art would have a reasonable expectation of success because of the teachings of Reyes et al. that their anti-LGR5 antibodies are safe and effective in treating cancer. Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 20 above, and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573), as evidenced by Tozer et al.
As described above, Chen et al. teach a method of treating a tumor comprising administration of an antibody directed to cancer cells, including those expressing CD3 and LGR5 
Chen et al. do not teach the administration of vascular disrupting compounds corresponding to formula (I), BNC105, or BNC105P.
Kremmidiotis et al. teach a method of treating tumors in mice through the administration of BNC105P (page 1565, 2nd column, lines 1-7). Kremmidiotis et al. teach that BNC105P inhibits the growth of human breast carcinoma xenograft tumors (page 1571, Figure 4 A,C) and human lung carcinoma xenograft tumors (page 1571, Figure 4B) in mice.  Kremmidiotis et al. teach that in a mouse model, BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1mg/kg vs 80mg/kg; page 1568, 2nd column, 3rd paragraph, lines 5-22; page 1569, Figure 3B).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2nd column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1). 
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. with the treatment method of Kremmidiotis et al. and substitute BNC105P for vinblastine or vincristine. Kremmidiotis et al. teach that BNC105P is effective at slowing the growth of xenograft tumors in mice. Kremmidiotis et al. teach that BNC105P has a higher therapeutic window than some vascular disrupting agents. BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1mg/kg vs 80mg/kg; page 1568, 2nd column, 3rd paragraph, lines 5-22; page 1569, Figure 3B). As evidenced by Tozer et al., nd column, last four lines).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2nd column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).
Thus it would have been obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. with the compound of Kremmidiotis et al. One of ordinary skill in the art would have been motivated to do so in order to provide safe and effective treatment for subjects with tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Chen et al. with that of Kremmidiotis et al. because of the teachings of Kremmidiotis et al. that BNC105P is effective and is safer than the alternatives of vinblastine and vincristine. Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US9546214B2 in view of Chen et al. as evidenced by Castle et al. (BMC Genomics 2014, 15:190).

Below are alignments of the CDRs of the instant specification with the variable domains of 18G7H6A1 and 18G7H6A3 (which comprise the CDRs of those antibodies):
18G7H6A1 VH comprising SEQ ID NO: 48 aligned with instant recited VH CDRs comprising SEQ ID NOs:1-3:
Qy          1 GYSFTAYW-----------------ILPGSDST--------------------------- 16
              ||||||||                 ||||||||                           
Db         45 GYSFTAYWIEWVRQAPGKGLEWIGEILPGSDSTNYNEKFKGHVTISADKSISTAYLQWSS 104

Qy         17 -----------ARSGYYGSSQY 27
                         |||||||||||
Db        105 LKASDTAVYYCARSGYYGSSQY 126

18G7H6A3 VH comprising SEQ ID NO: 19 aligned with instant recited VH CDRs comprising SEQ ID NOs:1-3:
Qy          1 GYSFTAYW-----------------ILPGSDST--------------------------- 16
              ||||||||                 ||||||||                           
Db         45 GYSFTAYWIEWVRQAPGKGLEWIGEILPGSDSTNYNEKFKGHVTISADKSISTAYLQWSS 104

Qy         17 -----------ARSGYYGSSQY 27
                         |||||||||||
Db        105 LKASDTAVYYCARSGYYGSSQY 126

18G7H6A1 VL comprising SEQ ID NO: 49 aligned with instant recited VL CDRs comprising SEQ ID NOs:1-3:
Qy          1 ESVDSYGNSF-----------------LTS------------------------------ 13
              ||||||||||                 |||                              
Db         47 ESVDSYGNSFMHWYQQKPGQPPKLLIYLTSNLESGVPDRFSGSGSGTDFTLTINPVEAND 106


                    |||||||||
Db        107 AATYYCQQNAEDPRT 121

18G7H6A3 VL comprising SEQ ID NO: 21 aligned with instant recited VH CDRs comprising SEQ ID NOs:1-3:
Qy          1 ESVDSYGNSF-----------------LTS------------------------------ 13
              ||||||||||                 |||                              
Db         47 ESVDSYGNSFMHWYQQKPGQPPKLLIYLTSNLESGVPDRFSGSGSGTDFTLTINPVEAND 106

Qy         14 ------QQNAEDPRT 22
                    |||||||||
Db        107 AATYYCQQNAEDPRT 121

	
Claims 10 of US9546214B2 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo. Claim 11 of US9546214B2 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo. 
Claims 12 and 13 of US9546214B2 is directed to the antibody of claim 1 inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface. 
Claim 15 of US9546214B2 is directed to a pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier. 
	Claims 1-9, 12-15 of US9546214B2 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors.  However, this limitation is made up in Chen et al.	
nd line from bottom). The antibodies of Chen et al. may be human or humanized (page 9, [0069], lines 1-3). The method of Chen et al. comprises administration of antagonists to PD-1, PD-L1, and PD-L2 (checkpoint inhibitors). The checkpoint inhibitors taught by Chen et al. include nivolumab and pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 1-15). Chen et al. demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill HER2-expressing CT26 murine colon cancer cells in vitro in the presence of T cells (Fig 86) and reduce tumor size in vivo (Fig. 87A). Chen et al. also demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill breast cancer cells in vitro in the presence of T cells (Figs 75, 79). As evidenced by Castle et al., CT26 murine colon cancer cells have homozygous mutations in K-Ras (page 1, Abstract, Results, line 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to combine the variable domains of the anti-LGR5 antibody of claim 1 of US9546214B2 with the bispecific antibodies and treatment method of Chen et al. and administer bispecific anti-CD3/LGR5 antibodies to treat colon, breast, pancreatic, or lung tumors in a subject. It would have been obvious because claim 1, 10, 11 of US9546214B2 teaches that the antibodies have the capacity to inhibit the growth of such cancer cells in vivo. Chen et al. teach the use of the bispecific anti-CD3/LGR5 antibodies for colon cancer (claim 77) and demonstrate the ability of bispecific anti-CD3/HER2 antibodies to kill HER2-expressing colon cancer cells in vivo and in vitro (Figs 86, 87A). Since it is known in the art that bispecific anti-CD3 antibodies 
One of ordinary skill in the art would have been motivated to combine the anti-LGR5 antibody of US9546214B2 with the bispecific antibodies and treatment method of Chen et al. to in order to provide a more effective cancer therapy. One of skill in the art would have a reasonable expectation of success because of the teachings of US9546214B2 and Chen et al. that their antibodies are effective in inhibiting the growth of and killing colon, breast, pancreatic, and lung cancer tumor cells
Thus the inventions of instant claims 1-9, 12-15, were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643